LETTER OF TRANSMITTAL TO TENDER SHARES OF COMMON STOCK OF HYPERION BROOKFIELD COLLATERALIZED SECURITIES FUND, INC. Pursuant to the Offer to Purchase dated July 30, 2008 THE EXPIRATION DATE AND THE WITHDRAWAL DEADLINE IS 4:00 P.M., EASTERN TIME, ON SEPTEMBER 30, 2008, UNLESS EXTENDED The Depositary for the Offer is: American Stock Transfer & Trust Company By Mail: American Stock Transfer & Trust Company Operations Center Attn:Reorganization Department 6201 15th Avenue Brooklyn, NY 11219 By Hand or Overnight Courier: American Stock Transfer & Trust Company Attn:Reorganization Department 59 Maiden Lane Concourse Level New York, NY 10038 Delivery of this Letter of Transmittal to an address other than as set forth above will not constitute a valid delivery to the Depositary.You must sign this Letter Of Transmittal in the appropriate space provided below, with signature guarantee if required, and complete the Substitute Form W-9 set forth below. The instructions contained within this Letter of Transmittal should be read carefully before this Letter of Transmittal is completed. DESCRIPTION OF SHARES OF COMMON STOCK TENDERED Names(s) and Address(es) of Registered Holder(s) (Please Fill in, if blank) Share Certificate(s) and Shares(s) Tendered (Please attach additional signed list, if necessary) Common Stock Share Certificate Number(s)(1) Total Number of Shares of Common Stock Represented by Share Certificate(s)(1) Number of Shares of Common Stock Tendered(2) Total Shares Tendered (1) Need not be completed by shareholders who deliver Shares by book-entry transfer (“Book-Entry Shareholders”). (2) Unless otherwise indicated, all Shares represented by Share Certificates delivered to the Depositary will be deemed to have been tendered.See Instruction 4. □ Check here if Share Certificates have been lost or mutilated. REGISTRATION IF FUNDS ARE TO BE WIRED TO THE NAME SHOWN AT THE TOP OF THIS FORM OR CHECKS ARE TO BE ISSUED IN A NAME OTHER THAN THAT SHOWN AT THE TOP OF THIS FORM OR ARE TO BE SENT TO AN ADDRESS OTHER THAN THAT SHOWN AT THE TOP OF THIS FORM, PLEASE CHECK o THE BOX AND COMPLETE THE FOLLOWING INFORMATION SPECIAL ISSUANCE INSTRUCTIONS To be completed ONLY if checks(s) are to be issued in the name of someone other than the registered holder(s) Name: Address: EMPLOYER IDENTIFICATION OR SOCIAL SECURITY NUMBER SPECIAL DELIVERY INSTRUCTIONS Part 1: To be completed ONLY if the funds are to be wired to the registered holder: Account Name: Account Number: ABA Number: Further Instructions: Part 2: To be completed ONLY if check(s) are to be mailed to someone other than the registered holder(s) or such registered holder(s) at an address other than shown on the top of this form. Name: Address: PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY, SIGN AND COMPLETE THE W-9 FORM Ladies and Gentlemen: The undersigned hereby tenders to Hyperion Brookfield Collateralized Securities Fund, Inc., a closed-end investment company incorporated under the laws of the State of Maryland (the “Fund”), the shares described above of its common stock, par value $.01 per share (the “Shares”), at a price equal to the net asset value per Share (“NAV”) calculated on the Expiration Date (as defined in the Offer to Purchase), in cash, upon the terms and conditions set forth in the Offer to Purchase dated July 30, 2008, receipt of which is hereby acknowledged, and in this Letter of Transmittal (which together constitute the “Offer”). The undersigned hereby sells to the Fund all Shares tendered hereby that are purchased pursuant to the Offer and hereby irrevocably constitutes and appoints the Transfer Agent as attorney in fact of the undersigned, with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to present such Shares and any applicable Share certificates for cancellation of such Shares on the Fund’s books. The undersigned hereby warrants that the undersigned has full authority to sell the Shares tendered hereby and that the Fund will acquire good title thereto, free and clear of all liens, charges, encumbrances, conditional sales agreements or other obligations relating to the sale thereof, and not subject to any adverse claim, when and to the extent the same are purchased by it. Upon request, the undersigned will execute and deliver any additional documents necessary to complete the sale in accordance with the terms of the Offer. 2 The undersigned recognizes that under certain circumstances set forth in the Offer to Purchase, the Fund may not be required to purchase any of the Shares tendered hereby. In that event, the undersigned understands that, in the case of Shares evidenced by certificates, certificate(s) for any Shares not purchased will be returned to the undersigned at the address indicated above. In the case of Shares not evidenced by certificates and held in an investment account, the Transfer Agent will cancel the tender order and no Shares will be withdrawn from the account. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, successors and assigns of the undersigned. Except as stated in the Offer, this tender is irrevocable. SIGN HERE (See Instructions 1, 5, and 8) SIGNATURE(S) OF STOCKHOLDERS DATED: Must be signed by registered holder(s) exactly as name(s) appear on first page.If signature is by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation or other person acting in a fiduciary or representative capacity, please set forth the following information: NAME(S) CAPACITY (full title) ADDRESS AREA CODE AND TELEPHONE NO. GUARANTEE OF SIGNATURE(s) (SEE INSTRUCTIONS) NAME OF FIRM ADDRESS AUTHORIZED SIGNATURE NAME AREA CODE AND TELEPHONE NO. 3 SUBSTITUTE FORM W-9 REQUEST FOR TAXPAYER IDENTIFICATION NUMBER AND CERTIFICATION (PLEASE REFER TO ACCOMPANYING GUIDELINES) PART 1 – PLEASE ENTER YOURà¨¨¨¨¨ SOCIAL SECURITY NUMBER OR EMPLOYER IDENTIFICATION NUMBER PART 2 – CERTIFICATION – Under penalties of perjury, I certify that: (1)The number shown on this form is my correct Taxpayer Identification Number (or I am waiting for a number to be issued to me) and (2)I am not subject to backup withholding either because I have not been notified by the Internal Revenue Service (“IRS”)that I am subject to backup withholding as a result to report all interest or dividends, or the IRS has notified me that I am not subject to backup withholding. PART 3 – CERTIFICATION FOR FOREIGN RECORD HOLDERS Under penalties of perjury, I certify that I am not a Unites States citizen or resident (or I am signing for a foreign corporation, partnership, estate or trust). Signature Date Certification Instructions – You must cross out item (2) in Part 2 above if you have been notified by the IRS that you are subject to backup withholding because of underreporting interest or dividends on your tax return.However, if after being notified by the IRS that you were subject to backup withholding you received another notification from the IRS stating that you are no longer subject to backup withholding, do not cross out item (2). SIGNATURE DATE 4 INSTRUCTIONS Forming Part of the Terms and Conditions of the Offer 1. Guarantee of Signatures. If checks are to be issued in a name other than that shown at the top of this form or are to be sent to an address other than that shown at the top of this form, the signatures on this Letter of Transmittal must be guaranteed by a member firm of a registered national securities exchange or a commercial bank or trust company having an office, branch or agency in the United States. This Letter of Transmittal is to be used only if you may effect the tender offer transaction yourself and do not intend to request your broker to effect the transaction for you. 2. Delivery of Letter of Transmittal. A properly completed and duly executed Letter of Transmittal, should be mailed or delivered to the Transfer Agent on or prior to the Expiration Date at the appropriate address as noted on the bottom on the last page herein and must be received by the Transfer Agent prior to the Expiration Date.The method of delivery of all documents is at the election and risk of the tendering stockholder. 3.
